Title: 18th.
From: Adams, John Quincy
To: 


       I have been so unwell all Day, that I have not been able to attend to any Studies at all. We had a Class meeting after Breakfast. The Committee that was Sent to inform the President of the proceedings of the Class, informed that he had said he feared he should be obliged to direct the Class to have the Oration in Latin; notwithstanding this it was voted by a majority of two, that the Class should still persist. I went in the forenoon to the President’s to have my forensic approbated. I rode over the Bridge through Boston, and returned by Roxbury, before dinner. The Sodality met in the Evening at Abbot’s Chamber, to play over the Tunes for exhibition.
      